In a consolidated action to recover damages for assault and battery, false arrest and defamation, the complaints were dismissed pursuant to rule 302 of the Rules of Civil Practice. The appeal by notice dated June 29, 1959 is (1) from an order entered June 2, 1959 which denied appellants’ motion to open their default, and (2) from so much of an order entered June 2, 1959 as on reargument adhered to the original decision. Order on reargument insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Appeal from order denying motion to open default dismissed, without costs. (Cf. Graffeo v. Graffeo, 7 A D 2d 741.) Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.